DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-21 are pending:
		Claims 1-13 are rejected.
		Claims 14-21 are withdrawn. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a method of operating a sequencing bath reactor.
Group II, claim(s) 14-19, drawn to a wastewater treatment system.
Group III, claim(s) 20-21, drawn to a method of retrofitting a sequencing batch reactor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I, II & III lack unity of invention because even though the inventions of these groups require the technical feature of “an aerated anoxic mode in which a concentration of dissolved oxygen in wastewater in the sequencing batch reactor is maintained at a level insufficient to meet a biological oxygen demand of the wastewater, but sufficient to cause simultaneous nitrification and denitrification reactions to occur in the wastewater”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cheuk (USPN 7,335,305) in view of Smith (US 2003/0042199). Cheuk teaches an anoxic mode (see C4/L45-.
During a telephone conversation with Frederick Wilkins on 04/13/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 4-13 are objected to because of the following informalities:  Claim 4 recites “the third period of time” in lines 3-4 and “the second period of time”  in line 4, consider rephrasing to – the third amount of time – and – the second amount of time – for clarity and consistency with other claim language.  Dependent claims are hereby objected to due dependency from objected claim 4. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 3. 
Claim 3 recites the limitation "the liquid" in line 2, line 3 & line 6.  It is not clear the liquid referring to the wastewater or something else? In interest of advancing prosecution, the liquid is interpreted to be the wastewater. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheuk (USPN 7,335,305) in combination with Smith (US 2003/0042199).
Regarding claim 1, Cheuk teaches a method of operating a sequencing batch reactor process (see Entire Abstract) comprising:
	introducing wastewater to be treated into the sequencing batch reactor (“wastewater…in a sequencing batch reactor”) (see Abstract, lines 1-5); and  
	subjecting the wastewater to treatment in the sequencing batch reactor in an anoxic mode (“anoxic phase”) (see C4/L45-55) and a mode (“aerobic phase”) (see C7/L10-20) in which a quantity of oxygen is supplied at a level insufficient to meet a biological oxygen demand of the wastewater (“dissolved oxygen concentration is maintained lower…than that of conventional systems”) (see C7/L4-23),  but sufficient to cause simultaneous nitrification and denitrification reactions to occur in the wastewater (“simultaneous nitrification and denitrification (SND)”) (see C7/L10-20).
	Cheuk does not teach an aerated anoxic mode. 
	In a related field of endeavor, Smith teaches a waste water treatment process (see Entire Abstract) comprising an aerated anoxic mode (“aerated anoxic tank or zone”) (see ¶22) for promoting simultaneous nitrification and denitrification (see ¶22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the anoxic mode of Cheuk by incorporating aeration to the anoxic mode as taught by Smith because it is obvious to add oxygen to achieve simultaneous nitrification and denitrification (SND) (Smith, see ¶22) and it is known that SND is desirable for sequencing batch reactor systems (Cheuk, see C7/L12-23).
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Smith to operate as a sequencing batch reactor (SBR) as taught by Cheuk because it is obvious to vary conditions within a single tank (Cheuk, see C1/L39-46; Smith, “controlling the rate of aeration”, see ¶22). 
	 
note that that the “anoxic treatment phase” of Cheuk is modified by the “aerated anoxic zone” of Smith) within a single operation cycle (Cheuk, “repeating cycle”, see C1/L45-50), each of the plurality of treatment regimes being characterized by a different concentration of dissolved oxygen in the wastewater (the treatment regime (“aerated anoxic zone”) of Smith has a dissolved oxygen content not exceeding 0.5 mg/L and the treatment regime (“aerobic treatment phase”) of Cheuk has a dissolved oxygen concentration in the range of 0.7-1.0 mg/L therefore treatment regimes having a different concentration of dissolved oxygen in the wastewater).	

	Regarding claim 3, Cheuk and Smith teach the method of claim 2, wherein the sequencing batch reactor is operated in a first treatment regime with the concentration of dissolved oxygen in the liquid at a first level (Smith, the first treatment regime (“aerated anoxic zone”) of Smith has a dissolved oxygen content not exceeding 0.5 mg/L (first level), see ¶32), operated in a second treatment regime with the concentration of dissolved oxygen in the liquid at second level higher than the first level (Cheuk, the second treatment regime (“aerobic treatment phase”) of Cheuk has a dissolved oxygen concentration in the range of 0.7-1.0 mg/L (second level), see C7/L4-11) performed immediately following operation in the first treatment regime (Cheuk, “after the anoxic phase…has been completed, the aerobic treatment phase commences”, see C4/L50-55).
	The previous combination of Cheuk and Smith does not teach operated in a third treatment regime with the concentration of dissolved oxygen in the liquid at third level higher than the second level performed immediately following operation in the second treatment regime.  
	Smith teaches a method operated in a third treatment regime ( “continuous-oxygen surplus aeration zones…second channel or the third channel”, see ¶41; note that “the third channel” of Smith is considered a third treatment regime and the “the second channel” of Smith is considered 
Annotated Fig. 3

    PNG
    media_image1.png
    426
    837
    media_image1.png
    Greyscale
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheuk by incorporating the third treatment regime of Smith because it provides the benefit of a complete mix reaction and making dissolved oxygen-concentrations of 1 mg/l or greater easy to maintain in the last aeration zone (Smith, see ¶38 & ¶39). 

	Regarding claim 4, Cheuk and Smith teach the method of claim 3, wherein the sequencing batch reactor is operated in the first treatment regime for a first amount of time (Cheuk, “after the anoxic phase…has been completed” therefore suggesting a first treatment regime with a first amount of time, see C4/L50-55), in the second treatment regime for a second amount of time (Cheuk, “after the anoxic phase…has completed…the aerobic treatment phase commences” and 
	While the previous combination of Cheuk and Smith does not explicitly teach the second amount of time less than the first amount of time and the third period of time less than the second period of time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the treatment time of Cheuk (as modified by Smith) such that the second amount of time less than the first amount of time and the third period of time less than the second period of time because one of ordinary skill in the art would have optimized by routine experimentation the length of time at each treatment regime for energy efficiency and optimized waste water treatment (Cheuk, see C2/L40-50 & see C7/L24-30) with an expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Regarding claim 5, Cheuk and Smith teach the method of claim 4, wherein operating the sequencing batch reactor in the first treatment regime and operating the sequencing batch reactor in the second treatment regime each include maintaining the concentration of dissolved oxygen in the wastewater at a level sufficient to provide for simultaneous nitrification and denitrification to occur in the wastewater (Smith, “simultaneous nitrification and denitrification” pertaining to the first treatment regime (“aerated anoxic mode”), see ¶22; Cheuk, “simultaneous nitrification and denitrification” pertaining to the second treatment regime (“aerobic phase”), see C7/L4-23).   

	Regarding claim 6, Cheuk and Smith teach the method of claim 5, wherein operating the sequencing batch reactor in the third treatment regime includes maintaining the concentration of dissolved oxygen in the wastewater at a level greater than a concentration at which denitrification 

	Regarding claim 7, Cheuk and Smith teach the method of claim 6, further comprising: measuring the concentration of dissolved oxygen in the wastewater (Cheuk, “DO sensing”, see C6/L20-25); and maintaining the concentration of dissolved oxygen in the wastewater at single predetermined set points (Cheuk, “two sensors…predetermined set point value”, claim 2) in each of the respective plurality of treatment regimes (the combination of Cheuk and Smith teaches “in each…regimes”). 

	Regarding claim 8, Cheuk and Smith teach the method of claim 7, wherein the concentration of dissolved oxygen in the wastewater is maintained at or below an average of 2 mg/L throughout operation in each of the first, second, and third treatment regimes (see first and third treatment regimes of Smith in Table below and see second treatment region of Cheuk in Table below). 
Table of DO concentrations 

Instant Claims
Cheuk
Smith
First treatment regime
≤2mg/L per cl. 8
≤0.4mg/L per cl. 10
~0mg/L
≤0.5mg/L
Second treatment regime
≤2mg/L per cl. 8
≤0.8mg/L per cl. 9
0.7-1mg/L
0.5-1.5mg/L
Third treatment regime
≤2mg/L per cl. 8
N/A
<2 mg/L

	
	Regarding claim 9, Cheuk and Smith teach the method of claim 7, wherein the concentration of dissolved oxygen in the wastewater is maintained at or below an average of 

	Regarding claim 10, Cheuk and Smith teach the method of claim 7, wherein the concentration of dissolved oxygen in the wastewater is maintained at or below an average of between 0.2 mg/L and 0.4 mg/L throughout operation in the first treatment regime (see first treatment regime of Smith in Table above). 

	Regarding claim 11, Cheuk and Smith teach the method of claim 10, wherein maintaining the concentration of dissolved oxygen in the liquid at the predetermined set points includes modulating flow of an oxygen-containing gas into the wastewater in response to results of comparisons between measured dissolved oxygen concentrations of the wastewater and the predetermined set points (Cheuk, “means to control…introduces air…determining from the at least one sensor the concentration of dissolved oxygen…when the change in slope…exceeds the predetermined set point value”, see C2/L64-C3/L7).   

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheuk (USPN 7,335,305) in combination with Smith (US 2003/0042199) and in view of Mandt (USPN 6,398,957).
	Regarding claim 12, Cheuk and Smith teach the method of claim 4, further comprising performing a settling operation (Cheuk, “settle”, see C1/L45-50 & C6/L1-15), and a decant operation (Cheuk, “decant”, see C1/L45-50 & C6/L30-35). 
	The previous combination of Cheuk and Smith does not teach an idle operation in the sequencing batch reactor immediately following operating in the third treatment regime.  
	In a related field of endeavor, Mandt teaches a surge anoxic mix sequencing batch reactor systems (see Entire Abstract) an idle time period following the decant step (see C15/L40-45). 


	Regarding claim 13, Cheuk, Smith and Mandt teach the method of claim 12.
	The previous combination of Cheuk, Smith and Mandt teach the wherein the sequencing batch reactor is operated in the first treatment regime during filling of the sequencing batch reactor.  
	Mandt teaches wherein the sequencing batch reactor is operated in the first treatment regime during filling of the sequencing batch reactor (“a fill step…is introduced into the anoxic mix zone”) (see C7/L5-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheuk (as modified by Smith) by operating the first treatment regime during filling of the sequencing batch reactor as taught by Mandt because it provides the benefit of optimizing anoxic mix zone utilization (Mandt, see C8/L41-52). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stroot (WO 2011/103286) teaches a solids retention time uncoupling by selecting wasting of sludge. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778